ORDER

PER CURIAM
James Shields (Movant) appeals the motion court’s denial of his pro se “Re-Open Motion for Post-Conviction Relief and a Amended Motion Due to Abandonment of Counsel.” Movant raises multiple arguments regarding abandonment of trial counsel and post-conviction appellate counsel, as well as his entitlement to a Rule 29.15 evidentiary hearing. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that the motion court did not clearly err in denying post-conviction relief. An extended, opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. Rule 84.16(b).